0             AS
                   AUST!IN nn.T~xas

                       September 18, 1951.

            5. Calvert
            of Public Accounts
Austin, Texas
                 Opinion Bo. V-1286..
                   Be:   Compensation of members of the
                         judiciary for the fir'st six days
                         of September 195'l, in the light
                         of House Bili 426 and-senate
                         Bi,lls 79* 116 and 467, Acts 52na
Dear Sir:                ~Leg,, B.S. 19!5.
            Your request for an opinion reads,   in part,   as
followst
             "Senate Bill go. 116, Acts of the 52nd
      Legislature    provides for, with exceptions,
      the suspensjon of statutory salary of State
      sffkzials   and employees.
            **Senate Bill Bo. 79 changes the statu-
      tory compensation of the members of t'he,Su-
      preme ,Court Court of Civil Appeals, and
      District J&es.
            OH. B. No. 426, the biennial ,appropria-
      tion bill    provides for salary increases for
      state off 1 cers and employees in excess of the
      amount set in the Legislative   enactment which
      created the positions.
            !!Senate,Bill Bo. 467,a~ppropriates funds
      to suppJ.ementamounts appropriated to the Ju-
      diciary of this State for the purpose of pay-
      ;? the amounts provided in Senate Bill Bo.
         .
           UAnexamination of Senate Blll,Bos.  79,
      116, and 467 reveals they were passed by a
      viva vote vote.
Hon. Robert S, Calvert,     Page 2   (V-1286)


      “QUE@IOBI: 1,      When do Senate Bill   Ros.
              799 116; and 467 become effective?
                      2. If you hold they become
      effective 90 days after adjournment, what
      rate of compensation would be paid the
      persons involved between August 31p 1951p
      and the date the bills become,effective?
           Senate Bill 79 passed the,Senate April 30
19519 by a"viva vote vote and'passed‘the House May 17,
1951, by a vote of 105 eas and 29 nays. Acts 52
Leg., R.S. 195l, ch. 38z p.a 669, Senate Bill11 F pass-
ed the Senate May 22 19$l by a viva vote vote and
pas~sed the House Ju& 6 14% by a vote of 110 yeas and
1 nay. Acts 52na Leg,, 'RsS. 1951 ch, 455 .p. 811. Sen-
ate Bill 467 passed the Senate Mai 29, 19d, by a viva
iwce vote and passed the House June 7, 1951, by a vote of
100 yeas and 19 nays0 Acts 52na Leg., R~S, 195l ch. 477,
y;,$52-   The Fifty-second Legislature adjourned june 8,
     . Because these bills did not receive the necessary
two-thirds vote to make them immediately effective,     the
anwer to your first question is that each of these Acts
became effective September Y9 195l, ninety days after aa-
journment of the Legislature.    Tex.. Coast. Arta III, Sec.
39.
           With respect to your second question:  Since
none of these Acts became effective  until September 7,
1951, we must look to other statutes and appropriations
to determine the rate of compensation of members of the
judiciary mentioned in Senate Bill 79 and Senate Bill 467
for the first six days of the biennium beginning September
1, 199;10
          Article 6819a-6$ Vernon"s Civil Statutes eodi-
fied from House Bill 207, Acts 5lst Leg., R.S. 1944, ch.
328, pa 614, provides:
              "From and after August 31, 1949:
           *(a) The Justices of the supreme Court
      of the State of Texas and the Judges of the
      Court of Crimin&blAppeals and Commissioners
      of the State of Texas shall each be aid an
      annual salary of Twelve Thousand Do1Ears
      (al29000)   5
pan. Robert ,S* Calvsrt,   Page 3   (Y-1286)


           R(b) The Justices of the several Courts
     Of Civil Appeals of the @tata of Texas s4,&&
     each be paid- an amnual salary of Ten Thourand
     Dollars ()l@,OOq)i
           “(a)  The Judges of the several Bistriat
     Court’s OS the State of Texas ana of the, ~x$D-
     lnal District Courts of this State shall each
     be paid an annual salary of,Sevem Thousand
     Dollar s ( W@JOl i
          ,!!(d) The salaries of all the Justisrr
     ana ,Judgis in this Seation shall be paSa ir
     equal mcimthly Installments;
           Y(e) Each District Jaage in this State
     shall be paid an anmual salary of, Seven Thou-
     sand D01lam ()7,W) from State funds; pro-
     tided that no District,: Jaags shall receive as
     supplemental pay thereto f&%x any county fund8
     a sum in excess of Ttienty-nine hundred Del-
     Itars@      per annumfor services rendered a8
     a~membero1 a Juvenile Boar&*
           The compensation of men$ers of the Supreao
Wurt, the Court of Criminal Appeals, the Commissioners
to the Court of Criminal Appeals, members of the Courts
of Civil Appeals ana the jaag06 0r the Mstrtct      cmrts
f@r the first six days of the bienni      beginming Septrm-
bar 1 1951,is overned by Articlr a 19a-6 to be pald
from ghe a        atiom to the jadiaiary con{ained in
the genera appropriation bill (Art. 1~ See. 1 H.B.
426 Bats 52na Lag     R&L 19!Xlil,ah. 491, pa I248 at PO’
l23i), which, af c&sr,    became effective   ,$eptem&(IF 1,
19!jl.
            an ana after ,Septrmbm 7, 1951, the compenea-
tlon of members of the reqi~ctlve oonrts and of the Cola-
missioners to the Court of ,Crimlnal Appeals is severned
by Senate Bill 79 and is to be paid fram the ap ropria-
tio&s to the judiciary in the general approprta a ion bill
and the supplemental appropriation contained in Senate
Bill 46      Senate Bill 11.6 which suspends aertain sd-
ary sta ?*utes does not appiy to Senate Bill 79, bieausr
It is clear &at the Legislature ~intended that Senate
Bill 79 would gsver’n the salaries of the res activd gem-
hers of the judiciary and that Senate fill    1P6 wedid ap-
;;zwto all other officers    and employees with+ its pur-
     . Although Senate Bill 79 was first enacted, it is
                                                            --


Iion. Robert SWCalvert,   Page 4     (v-1286)



to be regarded,
              as an exceptionto Senate Bill 116.
                  145 Tex.~142, 196 s.W.2a82 (1946)
                 inea not only by the rules ~WAOUIWM
in the decision In the
fact that Senate Bill
supplement'the
ed in Article I
Senate May 29,
day before the
appropriation
acted deliberately and purposefully and not to have in-
tend&an absurd or useless thing.    Soutwtern    Gas &
      lc Co. v. st&Q 190 s.w.2a132 (Tex.CiV.App.
      affd. 145 Tex, 24 193 S.y$;d f;E, 1946); 39 Tex.
      42, 245, Statutes: Sets.    ,    D
           Therefore, for the first six days of Septem-
ber 19$1, the salaries of members of the judiciary
wili be one-fifth   of the monthly salary provided in Ar-
,tlcle 6819a-6 and Article  I of House Bill 426; and for
the remainder of the month, the salaries will be four-
fifths of the increased monthly salary fixed by Senate
Bill 79.


           The salary of each member of the judl-
     ciary for the first six days of September
     1951, will be one-fifth   of his' monthly sakry
     as provided in Article 6819a-6, V.C.S. ana in
     Article I of House Bill 426, Acts 52na Leg.
     R.S. 1951, ch. 499, p* 1228, at p. l23li ani
     for the remainder of that month, his sa ary
     will be four-fifths   of the increased monthly
     salary as fixed by Senate Bill 79, Acts 52nd
     Leg. R.S. 1951, ch. 386, p* 669 payable out
     of the appropriations contained in Article I
     of House Bill 426 and Senate Bill 467, Acts
     52nd Leg., R.S. 195l, ch. 477, p. 852.
APPROVED:                          Yours very truly,
c. K. Richards                       PRICEDANIEL
Trial and Appellate   Division     Attorney General

Everett Hutchinson                 /54Luuza/$3""ofi
Executive Assistant
                                   BY
Price Daniel                         Bruce W. Bryant
Attorney General                           Assistant

BWR:wb